[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO TRANSFER
The defendant has moved to transfer the above-captioned matter to New Haven. It should be noted that a prior summary process action involving the same parties and the same property was extensively litigated in New Haven. It, along with the plaintiff's appeal of the judge's ruling in that case, have since been withdrawn. A companion action for rent due was pending in New Haven at the time the motion for transfer was filed. That action has been withdrawn, but the defendant's counterclaim remains.
For all these reasons, it is more appropriate that the instant matter be resolved in the New Haven Housing Session, rather than in Meriden, and the motion to transfer is therefore granted.
Jonathan E. Silbert, Judge